Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a circuit and method for data compression, the circuit comprising inter alia: one or more storage elements; read/write circuitry configured to: read a set of hard bits from the one or more storage elements, and sense a set of soft bits while reading the set of hard bits from the one or more storage elements, the set of soft bits having a first fixed size, and each soft bit of the set of soft bits indicating a reliability of a corresponding hard bit of the set of hard bits; and compressed soft bit circuitry configured to: receive the set of soft bits, generate, with a fixed size soft bit lossy compression algorithm, a fixed size compressed soft bits by compressing the set of soft bits, the fixed size compressed soft bits having a second fixed size that is smaller than the first fixed size, and output the fixed size compressed soft bits to a memory-to-controller bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fitzpatrick et al (US 2014/0237315) teach a lossy compression method comprising accessing a non-volatile memory cell for retrieving hard data bits and generating soft information by capturing a reliability of the hard data bits.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845